Case: 1:20-cr-00076-PAB Doc #:1 Filed: 02/05/20 1of1. PagelID # 1

IN THE UNITED STATES DISTRICT COURT * ~
FOR THE NORTHERN DISTRICT OF OHIO

  

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
| ) |
Plaintiff, ) , @ | n= eg -
) i @ 2() CR J/6 “
V. ) CASE NO.
) Title Title No, United States
MAURICE BROWN, ) Code, Section 922(g)(1) and
) 924(a)(2)
Defendant. )

 

COUNT JUDGE BARKER

(Felon in Possession of Firearm and Ammunition, 18 U.S.C. § 922(g)(1)) and 924(a)(2)))

The Grand J ury charges: |

That on or about September 18, 2019 in the Northern District of Ohio, Eastern Division,
Defendant MAURICE BROWN, knowing he had previously been convicted of a crime

| punishable by imprisonment for terms exceeding one year, that being: Involuntary Manslaughter,

on or about February 27, 2008, in Case Number CR-07-493773, in Cuyahoga County Common
Pleas Court, knowingly possessed in and affecting interstate commerce a firearm, to wit, a
loaded .22 caliber RG Industries semi-automatic handgun bearing serial number 253221 and 6
rounds of ammunition, said firearm and ammunition having been shipped and transported in
interstate commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
